                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   R. ALEXANDER ACOSTA, Secretary of                             No. C 15-02776 WHA
                                                                         11   Labor, United States Department of Labor,
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.                                                          ORDER RE ADMINISTRATIVE
                                                                                                                                            MOTIONS TO FILE UNDER
                                                                         14   TLC RESIDENTIAL, INC., and                                    SEAL
                                                                              FRANCISCO MONTERO,
                                                                         15                  Defendants.
                                                                         16                                                 /

                                                                         17
                                                                         18          In connection with an ex parte application to show cause why defendant Francisco

                                                                         19   Montero should not be held in contempt of orders prohibiting retaliation of witnesses, both

                                                                         20   sides filed administrative motions to file under seal.

                                                                         21          Our analysis begins with a “strong presumption” in favor of access to court records.

                                                                         22   Foltz v. State Farm Mutual Automobile Insurance Company, 331 F.3d 1122, 1135 (9th Cir.

                                                                         23   2003). For non-dispositive motions, the “good cause” standard applies and there must be a

                                                                         24   “particularized showing” that specific harm or prejudice will result if the information is

                                                                         25   disclosed. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179–80 (9th Cir. 2006).

                                                                         26          The Secretary moves to file under seal portions of his application as well as the

                                                                         27   witness’s declaration and most exhibits — Exhibits A–E and G–L — in whole on the basis that

                                                                         28   such documents “contain (1) scurrilous material that the Secretary contends is being used to
                                                                              retaliate against a witness and/or (2) material tending to identify that witness” (Pilotin Decl. ¶¶
                                                                          1   3–5). Good cause is shown for sealing the aforementioned information. The Secretary’s
                                                                          2   blanket request to file under seal the exhibits, however, is overbroad. For example, the
                                                                          3   Secretary seeks to seal substantial swaths of emails wholly unrelated to the witness. As such,
                                                                          4   the Secretary’s motion is GRANTED IN PART and DENIED IN PART. The Secretary may file
                                                                          5   under seal only portions of the exhibits that refer specifically (directly or indirectly) to the
                                                                          6   witness and the alleged acts at issue.
                                                                          7          Montero moves to file under seal limited portions of his response to the order to show
                                                                          8   cause, his declaration, and Pamela Davis’s declaration (Dkt. No. 382). The information
                                                                          9   Montero seeks to redact is narrowly tailored to the witness’s identity and the alleged acts at
                                                                         10   issue. Good cause having been shown, Montero’s motion is GRANTED.
                                                                         11          Both parties shall file redacted versions of the aforementioned documents that fully
United States District Court
                               For the Northern District of California




                                                                         12   comport with this order by OCTOBER 26 AT NOON.
                                                                         13
                                                                         14          IT IS SO ORDERED.
                                                                         15
                                                                         16   Dated: October 17, 2018.
                                                                                                                                         WILLIAM ALSUP
                                                                         17                                                              UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                                2
